Citation Nr: 0013910	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had verified service from February 1951 to August 
1952.  The record also reflects that the veteran had 
additional periods of active duty from May 1942 to December 
1945 and from February 1965 to January 1966.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office in Detroit, Michigan 
(RO) which denied the benefit sought on appeal.
 
In a Statement in Support of Claim in March 1995, the veteran 
wrote that he wished to amend his claim to include claims for 
service connection for right and left knee conditions and and 
ankle condition, as secondary to his service-connected 
degenerative arthritis.  The Board notes, however, that 
service connection has already been established for arthritis 
which affects the knee and ankle joints.  VA disability 
compensation regulations provide that the rating of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999). 


REMAND

The veteran claims that he is entitled to a total disability 
evaluation based on TDIU.  The Board finds the veteran's 
claim to be well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  However, a preliminary review of the 
record discloses that additional action is required prior to 
further Board review of the veteran's claim.

First, the Board notes that, in March 2000, the veteran 
submitted additional evidence to the Board.  This evidence 
consists of a February 2000 statement from a VA physician 
regarding the veteran's current disabilities and their impact 
on his ability to obtain and maintain employment.  The law 
provides that additional evidence may be accepted by the 
Board if submitted within a period of ninety days following 
the mailing of notice to the appellant that his appeal had 
been certified to the Board for appellate review and that the 
appellate record had been transferred to the Board.  See 38 
C.F.R. § 20.1304(a) (1999).  The additional evidence 
submitted by the veteran was submitted beyond the ninety-day 
period.  Further, the evidence has not been considered by the 
RO, and the veteran submitted this evidence without a waiver 
of RO consideration.  As such, because of these procedural 
deficiencies and because this evidence is pertinent to the 
veteran's claim of entitlement to TDIU, this matter must be 
remanded to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
(SSOC).  See 38 C.F.R. 
§ 20.1304(c).

Additionally, the Board notes that VA regulations require 
that an SSOC be furnished to an appellant when additional 
pertinent evidence is received following the issuance of a 
statement of the case (SOC) or SSOC.  See 38 C.F.R. § 19.31 
(1999).  In the present case, the record shows that the RO 
last issued an SSOC in June 1999.  Additional evidence was 
subsequently added to the record prior to certification of 
the appeal.  That evidence consists of a July 1999 statement 
from the veteran and a facsimile from the Social Security 
Administration.  An SSOC addressing this additional evidence 
was not issued by the RO.

In light of the foregoing, the Board concludes that a remand 
is required for corrective action.  As such, this case is 
REMANDED to the RO for the following action:

The RO should readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the determination is adverse 
to the veteran, the RO should provide the 
veteran and his representative with an 
SSOC, which should contain, inter alia, a 
summary of the evidence received since 
the last SSOC was issued in June 1999.  
See 38 C.F.R. §§ 19.29, 19.31 (1999).  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




